190 F.2d 352
Hazel L. SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 11413.
United States Court of Appeals Sixth Circuit.
July 25, 1951.

G. K. Allen, Cleveland, Ohio, for appellant.
Paul Marshall, Cleveland, Ohio, for appellee.
PER CURIAM.


1
Upon motion by the appellee in the above-entitled cause, and it appearing therein that the decision appealed from is one denying a motion to dismiss, and


2
It being the view of the court that the denial of the motion to dismiss is not a final and appealable order,


3
It Is Hereby ordered that the motion of the appellee is granted and that the appeal is hereby dismissed.